Citation Nr: 1527252	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  98-20 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for residuals of a cervical spine injury.

2. Entitlement to service connection for residuals of a lumbar spine injury.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter came to the Board of Veterans' Appeals (Board) initially on appeal from a September 1998 rating decision in which the RO, in part, denied service connection for a cervical spine injury and for neck and lumbar spine disabilities.  In a September 2009 decision, the Board denied the Veteran's claims for entitlement to service connection for residuals of cervical and lumbar spine injuries.  The Veteran appealed the claims to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 Order, the Court remanded the appeal for further development consistent with the terms of a Joint Motion for Remand.

The claims were most recently before the Board in January 2012, when they were remanded for additional development.  They have returned to the Board for adjudication.  


FINDINGS OF FACT

1. The Veteran's cervical disc degeneration is at least as likely as not the result of his active service.

2. The Veteran's degenerative disc disease in the lumbar spine is at least as likely as not the result of his active service.  


CONCLUSIONS OF LAW

1. Degenerative disc disease of the cervical spine was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).

2.  Degenerative disc disease of the lumbar spine was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

During the VA examination in May 2009, the examiner noted the Veteran's current diagnoses of degenerative disc disease in the lumbar spine and multilevel cervical disc degeneration. The requirements for Shedden element (1) have been met. 

The Veteran's service treatment records are negative in terms of evidence of treatment for a disorder of the cervical and/or lumbar spine.  However, records from the Naval Hospital in Oakland, California include a July 1968 notation that the Veteran fell from one deck to another on a ship and hit his back twenty-two months ago.  Subsequent treatment notes indicate that the Veteran suffered "blunt trauma to his lower back 22 months prior to this admission" and the Veteran reported undergoing surgery four months after the trauma to incise and drain a mass in his lower back.  The examiner noted a "scar at the pilonidal region."  The Veteran currently indicates that in 1968, he was stowing away deck hoses on a ladder at about 15 feet when the ship listed and he was thrown against a signal flare, hitting his tailbone.  His neck was then caught on a lifeline and he was thrown in the opposite direction, landing on his back.  The Board finds that the Veteran is competent and credible to report the in-service injury.  Additionally, his history is supported by the service treatment records.  Accordingly, the requirements for Shedden element (2) have been met.      

In the May 2009 VA examination report and the August 2014 addendum opinion, the examiner found it was at least as likely as not that the Veteran's in-service injury was the original cause of his current multilevel cervical and multilevel lumbar spine disorders.  Although predicated on the history as provided by the Veteran, as noted above, the Board finds the Veteran to be a credible historian.  Accordingly, the requirements for Shedden element (3) have been met.  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claims for service connection are granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for degenerative disc disease of the cervical spine is granted.

Service connection for degenerative disc disease of the lumbar spine is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


